Title: To Thomas Jefferson from Edmund Randolph, 7 August 1806
From: Randolph, Edmund
To: Jefferson, Thomas


                        
                            Dear sir
                     
                            Richmond August 7. 1806.
                        
                        Mr. James Lownes, of this place, is about to visit Monticello, upon a subject, interesting to himself, as a
                            father. He wishes therefore to have his character made known to you. It is with pleasure, that I assure you, from the
                            united testimony of his fellow-citizens and my own particular knowledge, that his character is eminently respectable, and
                            that confidence is universally placed in him, upon all occasions. He belongs to the society of Friends.
                        I am dear sir with every sentiment of respect and the most sincere esteem yr. mo. ob. serv.
                        
                            Edm: Randolph.
                        
                    